DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.  See MPEP § 608.01(n).
Herein, claim 14 fails to depend from a preceding claim.  Claim 14 depends from Claim 14
Herein, claims 16 and 17 fails to depend from a preceding claim.  Claim 16 depends from Claim 16
For examining on the merits claim 14 will be treated as depending from claim 13 
For examining on the merits claim 16 will be treated as depending from claim 15 
Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11,  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Almeida US Patent Application Publication US  2020/0169144 A1, Published May 28 2020.
Regarding claim 1, Almeida discloses an auxiliary battery pack (120) for powering an electric motor for starting an internal combustion engine in which the electric motor is within range of a 6 volt to 48 volt operating system (see claims IV and XVI I), said auxiliary battery pack comprising: a battery pack housing having an indicator light (145) for visually displaying  signal connection status (between unit and vehicle battery) thereon; (see figures and Paras.{0040], [0060]);  at least one lithium-based rechargeable cell (claim V) within said housing; associated means for receiving a radio transmitted signal (para. [0040]) “wireless transceiver electronic element of the electronic control unit using wireless communication methods including but not limited to Bluetooth.RTM. and WiFi, a smartphone application and a wireless communication link” electronic control unit is housed within electronic control unit enclosure; associated means for turning the rechargeable cell ON or OFF electronic switching device (139) para [0057] which is part of the electronic control unit 130); and battery connections (142,150) for connecting said auxiliary battery pack to a battery (110) in a 6 volt to 48 volt operating system. (see abstract, figure 6) 
Regarding claims 2 and 3, Almeida discloses the auxiliary battery pack comprising remote means (smart phone 160) for turning the battery pack on or off remotely. (abstract) 
Regarding claim 4, Almeida discloses said remote means is wireless communication methods including but not limited to Bluetooth and Wi-Fi, a smartphone application. Para [0040] and (abstract) 
Regarding claim 5, it is inherent in both Android and IOS that a Bluetooth indicator symbol is turned on when Bluetooth is connected. 
Regarding claims 6 and 7 wherein said battery connections are permanent with ring terminals 
(142,150) connectors. (See figure 6)
Regarding claim 8. Almeida discloses an auxiliary battery pack for powering an electric motor for starting an internal combustion engine in which the electric motor is in a 6 volt to 48 volt operating system (see claim XVII), said auxiliary battery pack comprising: a battery pack housing having an indicator light (145) for visually displaying  signal connection status (between unit and vehicle battery) thereon; (see figures and Para. [0060]); at least one lithium-based rechargeable cell within said housing (See para [0036],  claim V); associated means push button (141) (see figures and Para. [0060]) for turning the rechargeable cell ON or OFF; and battery connections (142,150) for connecting said auxiliary battery pack to a battery in a 6 volt to 48 volt operating system.(claim XVII, figure 6)
Regarding claims 10 and 11 wherein said battery connections are permanent with ring terminals (142,150) connectors. (See figure 6)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida US Patent Application Publication US 2020/0169144 Al, Published May 28 2020. 
Almeida applies as in Claims 1, 8, and 11 as above, Almeida also states in background paragraph [0014] “ A US patent 20160126765A1 is an apparatus and method for charging batteries is issued to Tek Global Srl. It is an apparatus and a method for charging a battery are disclosed. The apparatus includes a LED member that includes a single LED that is suitable for emitting light of different colors, each color corresponding to a different operating status of the apparatus” It would be obvious to use multiple lights that change colors for indication of multiple systems, use of multiple color LEDs and multiple LEDs, blinking LEDs ,non-blinking LEDs,  have been used in many application for years.  It’s industry standard to luminate LED red when battery is low then green when fully charged on battery chargers.  Multiple different colored LEDSs have been used in music amplifiers since the 1980s as decibel meters, In automotive instrument clusters as tachometers. US patent 20160126765A1 teaches the use of LEDs according to claims 12-17 .  At the time of invention it would have been obvious to include LED lights as or alternatively as being so well known to arrive at the claim invention.  Motivation would be to do what has been done before to accomplish the need to convey status connections, signal strength, battery charge, ready to start, etc..  
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida US Patent Application Publication US 2020/0169144 Al, Published May 28 2020 in view of Koebler US 2016/0268645. 
Almeida applies to claims of LEDs as above however does not expressly state housing is waterproof. Koebler teaches making a housing for a jump starter like Almeida waterproof paragraphs [0026],[0120],
At time of invention it would have been obviously beneficial to make the housing of Almeida waterproof in light of the teaching of Koebler and the environment Almeida discloses placement on vehicle.    Motivation would have been to protect the electronics in housing from shorting or corrosion.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          


/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747